—Order, Supreme Court, New York County (Seymour Schwartz, J.), entered December 8, 1993, which insofar as appealed from, denied defendants’ cross motion to dismiss the complaint for want of prosecution, unanimously affirmed, with costs.
The IAS Court properly denied defendants’ motion to dismiss the complaint for failure to prosecute in view of, inter alia, the dissolution of plaintiffs’ attorney’s original law firm, plaintiffs’ new attorney’s difficulties in obtaining the case file from the original attorney, and defendants’ refusal to cooperate with plaintiffs’ efforts to complete disclosure. We also find that plaintiffs have sufficiently set forth a meritorious cause of action. Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.